OPINION — AG — UNDER 36 O.S. 1971 6092 [36-6092], A PROVISION IN AN AUTOMOBILE LIABILITY INSURANCE POLICY WHICH PROVIDES THE INSURER WITH THE RIGHT OF SET OFF OR SUBROGATION WITH REGARD TO MEDICAL PAYMENTS MADE THEREUNDER OR BEHALF OF THE NAMED INSURED, OR ANY RELATIVE OF THE NAMED INSURED WHO IS A MEMBER OF THE NAMED INSURED'S HOUSEHOLD, IS INVALID AND UNENFORCEABLE; HOWEVER, SUCH POLICY MAY PROVIDE A RIGHT OF SET OFF OR SUBROGATION TO THE INSURER WITH REGARD TO MEDICAL PAYMENTS MADE THEREUNDER ON BEHALF OF ANY PERSON WHO IS NOT NAMED INSURED OR A RELATIVE OF THE NAMED INSURED WHO IS A MEMBER OF THE NAMED INSURED'S HOUSEHOLD. (GERALD E. WEIS) ** NOTE — SEE 637 P.2d 125, AETNA CASUALTY AND SURETY V. STATE BOARD FOR PROPERTY RATES